Citation Nr: 1548029	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to environmental hazards and/or herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1956 to September 1960 and from September 1963 to November 1979, including service in the Republic of Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran originally requested a Travel Board hearing before a Veterans Law Judge (VLJ).  Subsequently, in a May 2012 communication, he withdrew his request for a hearing.  The appeal was remanded by the Board for evidentiary development in February 2014, November 2014, and June 2015.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  Any in-service skin manifestation during service or shortly thereafter resolved.

3.  The Veteran's actinic keratosis and seborrheic keratosis did not manifest in service or for many years thereafter and is unrelated to service, to include exposure to herbicide or arc welding duties in service.


CONCLUSION OF LAW

A skin disability was not incurred in service, nor may a skin disability be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice in a letter sent to the Veteran in March 2007.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examinations with opinions, the Veteran's lay statements, private medical records, and an informal hearing presentation from the Veteran's representative.

The Veteran was afforded a VA examination in November 2010.  VA obtained additional opinions in March 2014, February 2015 and September 2015.  These reports reflect the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the November 2010 examination and later opinions are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Veteran served in Vietnam and presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), include skin disorders, notably, chloracne, porphyria cutanea tarda, or other acneform diseases consistent with chloracne that become manifest to a degree of 10 percent within one year of exposure.  38 C.F.R. § 3.309(e); (West 2014); 38 C.F.R. § 3.307(a)(6)(ii)(2015). 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a skin disorder, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Analysis

The Veteran served in Vietnam and presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  

A preponderance of the evidence demonstrates that the Veteran has not had a malignant neoplasm of the skin during the pendency of the appeal.

The Veteran's service treatment records do not show treatment for chloracne, porphyria cutanea tarda, or other acneform diseases consistent with chloracne and there is no evidence that the Veteran manifested any of these diseases to a degree of 10 percent within one year of exposure.

A VA treatment record dated April 1998 shows the Veteran reported a history of a right thigh rash for approximately three years located on his right thigh.  The treating physician noted that the rash was 5X6 cm. area, raised, scaly, erythematous plaque.  The assessment was lichen simplex chronicus.  The Veteran reported that another M.D. had informed him that he scratches the area due to numbness.

The Veteran's VA treatment record indicates that he experienced the onset of actinic keratosis and seborrheic keratosis in approximately July 2003.  VA treatment records dated April 2010 indicate that the Veteran was treated for scattered keratotic papules on his legs and feet with cryotherapy.

The Board identified in a June 2015 remand that a May 1978 treatment note revealed complaints of a "nodule" on the Veteran's lower lip, as well as an erythematous lesion on his right thigh, which was then noted to have been present for 2-3 years.  A September 2015 VA opinion notes that the thigh skin condition was described as eczematous dermatitis and that this disease is distinct from actinic keratoses and are essentially unrelated, common conditions in dermatology.  The September 2015 examiner also noted that the treatment record regarding nodule on the inner surface of the lip was unclear as to whether it would be an area exposed to natural or artificial light sources and did not appear pertinent to the review.

The Board remanded the present claim in February 2014, November 2014, and June 2015 to address whether the Veteran's actinic keratosis and seborrheic keratosis is causally related to his exposure to herbicide or, as the Veteran contends, related to his arc welding duties during active service.  The Veteran was afforded a VA examination in November 2010.  VA obtained additional opinions in March 2014, February 2015 and September 2015.  

The November 2010 VA examiner opined that the Veteran has been treated for actinic keratoses since approximately 2003.  The examiner opined that the Veteran does not have skin cancer, as actinic keratoses are benign cutaneous neoplasms that develop only on sun-damaged skin.  The examiner noted that the Veteran's post-service occupation as miner and in home improvement as a repairman, as well as living in southern Arizona would have resulted in significant exposure to the sun.  
The Veteran, through his representative, submitted evidence from Dr. A.D., M.D. that discusses potential risks generated by occupational welding, however, a September 2015 review of this evidence by a Dr. J.S., M.D., Ph.D., notes that this evidence does not contain any actual causal relationship between this activity and actual increased rates of skin cancer or actinic keratoses in this population.

Further, the September 2015 VA opinion addresses the Veteran's contention that he incurred actinic keratoses due to his military occupation of arc welding.  The September 2015 VA opined that the safety equipment worn to protect from thermal burns would be sufficient to protect against UVB.  Based on a review of the entire treatment record and the medical evidence in support of the Veteran's claim, the September 2015 examiner opined that it was less likely than not that the Veteran's observed actinic keratosis and seborrheic keratosis were incurred in or aggravated by his service, including arc welding duties.

The Board has considered the Veteran's lay statements regarding his skin disorder.  The Board finds that the Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   The Veteran's statements and the clinical evidence of record indicate that the Veteran experienced the onset of actinic keratosis and seborrheic keratosis in approximately July 2003 and that his current skin disorders were not manifested in service.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds the September 2015 VA examiner explained the reasons for their conclusions based on an accurate characterization of the evidence of record and supported their opinions by citing to evidence of record and medical principles.  

In essence, the evidence establishes that the appellant developed actinic keratosis and seborrheic keratosis many years after service.  In addition, such disorders are unrelated to service, to include herbicide exposure and arc welding.  To the extent that there were in-service manifestations, such disorders were acute and resolved and are unrelated to the post service disorders.

For these reasons and the VA opinion from September 2015 opinion is assigned greater probative value in deciding this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin disorder, to include actinic keratosis and seborrheic keratosis, is denied




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


